DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Information Disclosure Statements (IDS)s submitted on 10/12/2021 have been entered and fully considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-14 of U.S. Patent No. 11141131. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of patent No. 11141131.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-13 and 29-32 of U.S. Patent No. 10595820. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of patent No. 10595820.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 5-7, and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Dick et al. (U.S. Pub. No. 2009/0018393) hereinafter “Dick” in view of Slininger et al. (U.S. Pub. No. 2011/0147080) hereinafter “Slininger” and Mallaby (U.S. Pub. No. 2006/0064074) hereinafter “Mallaby”.
Regarding claim 1, Dick discloses an intraluminal catheter [see [0002] of Dick], comprising:
 a catheter body configured to be positioned within a body lumen of a patient, [see [0005] and FIG. 1 of Dick] 
wherein the catheter body comprises a proximal portion [the end of the catheter close to the affixed retaining head element 42; see FIG. 1], a distal portion [distal tip 28; see FIG. 1] a joint between the proximal portion and the distal portion [see FIG. 9a and [0050]; the joint between hollow core shaft 500 and metal drive shaft 400], a longitudinal direction [direction along the main axis of the lumen of the device; see FIG. 1], and a lateral direction extending between a first side and an opposite second side, [radial direction of the lumen; see FIG. 1]
  wherein the proximal portion comprises a first material [see [0050]; hypotube metal drive shaft 400 which could be made of nitinol, nickel titanium alloy or other pseudo metallic biocompatible alloys], wherein the distal portion comprises a different second material [hollow core shaft 500 which is made of a plurality of helically wound metal wires] and a guidewire lumen [guidewire lumen 22; see [0035] and FIG. 2a], 
wherein the joint comprises: a transition between the first material and the second material, [see FIG. 10a and [0054] the butt-joint between the two materials]
Dick does not expressly disclose that the joint is made of a plurality of segments extending between a first joint location on the first side and a second joint location on the second side, wherein the plurality of segments comprises a first segment extending in the longitudinal direction, wherein the first joint location and the second joint location are spaced from one another in the longitudinal direction such that: the transition on the first side of the catheter body and the transition on the second side of the catheter body are spaced from one another in the longitudinal direction, and the transition extends in the lateral direction along the first segment, and wherein an opening of the guidewire lumen is co-located in the longitudinal direction with the transition at the second joint location
Slininger directed towards joints connecting a plurality of shaft materials [see abstract of Slininger] further discloses that the joint is made of a plurality of segments extending between a first joint location on the first side and a second joint location on the second side [see FIG. 6 and [0037] of Slininger], wherein the plurality of segments comprises a first segment extending in the longitudinal direction [extension 143 ; see FIG. 6], wherein the first joint location and the second joint location are spaced from one another in the longitudinal direction such that: the transition on the first side of the catheter body and the transition on the second side of the catheter body are spaced from one another in the longitudinal direction [the proximal end and distal end of the extension 143 and recess 153 are spaced longitudinally from each other], and the transition extends in the lateral direction along the first segment [see FIG. 5], and 
Mallaby, directed towards a rapid exchange catheter with a skived joint [see abstract of Mallaby] further discloses wherein an opening of the guidewire lumen is co-located in the longitudinal direction with the transition at the second joint location [see FIG. 5 and [0029] of Mallaby]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the joint of the catheter design of Dick further and make it comprise of a plurality of segments extending between a first joint location on the first side and a second joint location on the second side, wherein the plurality of segments comprises a first segment extending in the longitudinal direction, wherein the first joint location and the second joint location are spaced from one another in the longitudinal direction such that: the transition on the first side of the catheter body and the transition on the second side of the catheter body are spaced from one another in the longitudinal direction, and the transition extends in the lateral direction along the first segment according to the teachings of Slininger in order to produce a more durable and strong connection between the two segments.[see [0001] of Slininger]
Further, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the catheter design of Dick further and make the opening of the guidewire lumen be co-located in the longitudinal direction with the transition at the second joint location according to the teachings of Mallaby in order to strengthen the lumen at the position of the guidewire opening. Further changing the location of an element is considered a design choice and would be well within the level of skill of an ordinarily skilled in the art.
Regarding claim 2, Dick as modified by Slininger and Mallaby discloses all the limitations of claim 1 above. [see rejection of claim 1 above]
Dick does not disclose that a distal end of the proximal portion and a proximal end of the distal portion are skived, and wherein the skived ends are coupled at the joint. 
Slininger further discloses that a distal end of the proximal portion and a proximal end of the distal portion are skived, and wherein the skived ends are coupled at the joint. [see FIG. 6 and [0038] of Slininger]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the catheter design of Dick further and make a distal end of the proximal portion and a proximal end of the distal portion are skived, and wherein the skived ends are coupled at the joint according to the teachings of Slininger in order to form a more durable and stronger joint [see [0001] of Slininger]
Regarding claim 5,Dick further discloses that  the intraluminal catheter comprises an imaging catheter [see [0002] of Dick disclosing that the catheter is an imaging catheter], a delivery catheter, or an interventional catheter.  
Regarding claim 6, Dick further discloses that the distal portion comprises an inner lumen [hollow core or lumen 510; see FIG. 9b and [0051]] and the proximal portion defines an additional inner lumen continuous with the inner lumen. [see [0053]-[0054]; and FIG. 10a;  the hypertube forms a continuous lumen with the hollow core of the distal end] 
Regarding claim 7, Dick further discloses that the guidewire lumen [guidewire lumen 22] is distinct from the inner lumen. [see [0034] and FIG. 2a]
Regarding claim 9, Dick further discloses that transmission lines disposed within the inner lumen and the additional inner lumen. [see [0029] of Dick]; fiber optic passes through both of the lumens]
Regarding claim 10, Dick further discloses that the first material comprises a first polymer and the second material comprises a second polymer different from the first polymer. [see [0034] of Dick disclosing that the shaft is covered by PFA and only at the distal end is covered with PEBAX]  
Regarding claim 11, Dick further discloses that the distal portion is more flexible than the proximal portion. [see [0055] of Dick]
Regarding claim 12, Dick further discloses that the second material comprises a kink-resistant polymer. [see [0034] FEB polymer used in the entire shaft provides flexibility (i.e. kink-resistance)]  

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Dick et al. (U.S. Pub. No. 2009/0018393) hereinafter “Dick” in view of Slininger et al. (U.S. Pub. No. 2011/0147080) hereinafter “Slininger” and Mallaby (U.S. Pub. No. 2006/0064074) hereinafter “Mallaby” as applied to claim 1 above, and further in view of Harautuneian (U.S. Patent NO. 3,989,571) hereinafter “Harautuneian”.
Regarding claim 3, Dick as modified by Slininger and Mallaby discloses a coupling between the joints at the proximal and distal junction [see FIG. 6 and [0038] of Slininger]
Dick as modified by Slininger and Mallaby does not expressly discloses that 
the joint comprises a heat fusion joint.  
Harautuneian, directed towards a junctional endoscopic tube [see abstract] further discloses that the joint comprises a heat fusion joint. [see column 4, lines 14-25 of Harautuneian]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the joint of Dick as modified by Slininger and Mallaby further and make the joint comprise of a heat fusion joint according to the teachings of Harautuneian in order to form a stronger and more lasting type of joint.

Claim 4, 8, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Dick et al. (U.S. Pub. No. 2009/0018393) hereinafter “Dick” in view of Slininger et al. (U.S. Pub. No. 2011/0147080) hereinafter “Slininger” and Mallaby (U.S. Pub. No. 2006/0064074) hereinafter “Mallaby” as applied to claim 1 above, and further in view of Provost-tine et al. (U.S. Pub. No. 2006/0041246) hereinafter “Provost-tine”.
Regarding claim 4, Dick as modified by Slininger and Mallaby discloses all the limitations of claim 1 above [see rejection of claim 1]
Dick as modified by Slininger and Mallaby does not expressly discloses that the guidewire lumen is arranged such that a guidewire can enter, extend through, and exit the guidewire lumen without bending.
Provost-tine, directed towards a catheter including a guidewire lumen [see abstract of Provost-tine] discloses that the guidewire lumen is arranged such that a guidewire can enter, extend through, and exit the guidewire lumen without bending. [see FIG. 1 and 8 of Provost-tine] 
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the design of the catheter Dick as modified by Slininger and Mallaby further and make it such that the guidewire lumen is arranged such that a guidewire can enter, extend through, and exit the guidewire lumen without bending according to the teachings of Provost-tine in order to avoid bending and possibility of kinks in the guidewire. 
Regarding claim 8, Regarding claim 4, Dick as modified by Slininger and Mallaby discloses all the limitations of claim 1 above [see rejection of claim 1]
Dick as modified by Slininger and Mallaby does not expressly discloses that a portion of the inner lumen comprises the guidewire lumen.
Provost-tine further discloses that a portion of the inner lumen comprises the guidewire lumen. [see FIG.s 2 and 6 of Provost-tine]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the design of the catheter Dick as modified by Slininger and Mallaby further and a portion of the inner lumen comprises the guidewire lumen according to the teachings of provost-tine in order to provide a more compact design for the main lumen and the guidewire lumen.  
Regarding claim 13, Regarding claim 4, Dick as modified by Slininger and Mallaby discloses all the limitations of claim 1 above [see rejection of claim 1]
Dick as modified by Slininger and Mallaby does not expressly discloses that the proximal portion comprises a first diameter and the distal portion comprises a second diameter, wherein the first diameter is smaller than the second diameter
Provost-tine further discloses that the proximal portion comprises a first diameter and the distal portion comprises a second diameter, wherein the first diameter is smaller than the second diameter [see FIG. 2 of Provost-tine]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the design of the catheter Dick as modified by Slininger and Mallaby further and the proximal portion comprises a first diameter and the distal portion comprises a second diameter, wherein the first diameter is smaller than the second diameter according to the teachings of provost-tine in order to provide a smaller diameter for the device at the distal end.
 Regarding claim 14, Regarding claim 4, Dick as modified by Slininger and Mallaby discloses all the limitations of claim 1 above [see rejection of claim 1]
Dick as modified by Slininger and Mallaby does not expressly discloses that the proximal portion is arranged such that a combined diameter of a guidewire and the proximal portion is the same as or smaller than the second diameter of the distal portion.  
Provost-tine further discloses that the proximal portion is arranged such that a combined diameter of a guidewire and the proximal portion is the same as [see FIGs. 2 and 6 of Provost-tine] or smaller than the second diameter of the distal portion.  
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the design of the catheter Dick as modified by Slininger and Mallaby further and the proximal portion is arranged such that a combined diameter of a guidewire and the proximal portion is the same as or smaller than the second diameter of the distal portion according to the teachings of provost-tine in order to provide a more compact design for the main lumen and the guidewire lumen.  
.  
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793